UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/14 (Unaudited) SENIOR LOANS (88.4%) (a) (c) Principal amount Value Advertising and marketing services (0.6%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2020 $3,000,000 $3,022,500 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 2,906,595 2,936,874 Automotive (1.2%) Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 2,235,107 2,235,666 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,200,000 3,177,142 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,440,367 3,494,123 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 2,500,000 2,477,345 Basic materials (8.1%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) 1,312,208 1,346,106 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,168,866 2,170,673 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,125,320 1,126,258 Appvion, Inc. bank term loan FRN 5 3/4s, 2019 3,962,538 3,984,827 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 5,000,000 4,993,750 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 4s, 2020 3,970,000 3,965,038 BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 2,962,500 2,968,425 Chromaflo Technologies Corp. bank term loan FRN 8 1/4s, 2020 2,000,000 2,015,000 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 1,995,000 1,992,506 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 5,486,250 5,561,686 FMG Resources, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2019 (Australia) 4,477,052 4,470,059 HD Supply, Inc. bank term loan FRN Ser. B, 4s, 2018 3,962,312 3,957,359 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 6,742,591 6,700,450 Kronos Worldwide, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 2,000,000 2,010,626 MacDermid, Inc. bank term loan FRN 4s, 2020 1,977,500 1,975,853 Momentive Performance Materials USA, Inc. bank term loan FRN 4s, 2015 1,000,000 1,000,625 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 985,000 982,948 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,968,200 2,968,200 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 1,018,750 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,500,000 1,513,125 PQ Corp. bank term loan FRN Ser. B, 4s, 2017 2,962,500 2,969,290 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 2,000,000 2,042,500 Signode Industrial Group US, Inc. bank term loan FRN Ser. B, 4s, 2021 2,500,000 2,492,188 Taminco Global Chemical Corp. bank term loan FRN Ser. B, 3 1/4s, 2019 (Belgium) 1,960,237 1,945,045 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,987,500 4,991,655 Tronox, Ltd. bank term loan FRN Ser. B, 4s, 2020 2,994,962 2,995,498 WR Grace & Co. bank term loan FRN 3s, 2021 2,332,105 2,316,947 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 (U) 832,895 827,481 Biotechnology (1.0%) Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 2,117,842 2,117,842 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 7,140,000 7,134,052 Broadcasting (2.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 9,612,000 9,497,002 Entercom Radio, LLC bank term loan FRN Ser. B , 4.018s, 2018 2,176,000 2,176,000 Gray Television, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 1,145,946 1,145,230 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,979,938 3,930,189 Univision Communications, Inc. bank term loan FRN 4s, 2020 7,295,859 7,269,805 Building materials (1.3%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,980,000 3,980,000 Nortek, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 4,000,000 3,992,400 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,940,000 3,935,075 Capital goods (6.2%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 5,297,519 5,291,999 ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 4,397,538 4,368,220 Allison Transmission, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2019 2,435,352 2,435,323 Ardagh Holdings USA, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 6,982,500 6,993,414 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 2,000,000 1,990,938 Doosan Bobcat AS bank term loan FRN Ser. B, 4 1/2s, 2021 (Norway) 2,500,000 2,507,813 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,552,150 3,548,598 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 4,912,500 4,875,656 INA Beteiligungsgesellschaft mbH bank term loan FRN Ser. E, 3 3/4s, 2020 (Germany) 3,050,000 3,063,072 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 3 1/4s, 2021 1,000,000 998,100 Mirror Bidco Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 (Luxembourg) 3,469,865 3,464,081 OPE USIC Holdings, Inc. bank term loan FRN 4s, 2020 1,985,000 1,974,456 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 3,011,951 3,014,460 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,481,250 1,465,204 SRAM, LLC bank term loan FRN 4.013s, 2020 4,345,399 4,291,081 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 5,944,849 5,913,270 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 2,400,000 2,384,501 Commercial and consumer services (3.8%) Ceridian, LLC bank term loan FRN Ser. B, 4.401s, 2017 4,358,897 4,362,528 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 4,477,909 4,456,921 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 1,145,512 1,140,143 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 4,300,000 4,329,563 Orbitz Worldwide, Inc. bank term loan FRN 4 1/2s, 2021 2,977,500 2,984,199 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 4,052,234 4,056,286 Sabre GLBL, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2019 3,980,000 3,981,990 Sedgwick, Inc. bank term loan FRN 6 3/4s, 2022 1,910,000 1,904,031 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,941,080 3,025,636 Travelport, LLC bank term loan FRN 6 1/4s, 2019 6,223,494 6,352,632 Communication services (7.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,960,000 2,005,570 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 5,711,922 5,722,631 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 1,323,003 1,316,020 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,970,000 1,947,838 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 5,456,263 5,375,935 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 4,396,857 4,376,935 CSC Holdings, LLC bank term loan FRN Ser. B, 2.65s, 2020 2,020,053 1,996,907 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 2,839,628 2,843,178 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,050,000 1,051,313 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 4,000,000 4,008,000 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 159,838 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,466,250 4,445,781 Numericable Group SA bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 1,674,485 1,677,176 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 1,935,515 1,938,626 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 5,000,000 4,962,500 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,712,500 3,704,147 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,189,459 2,196,027 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 5,000,000 4,958,595 Wide Open West Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 3,960,000 3,974,232 Windstream Corp. bank term loan FRN Ser. B4, 3 1/2s, 2020 2,962,500 2,946,763 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 1,477,547 1,470,159 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 5,254,828 5,242,631 Zayo Group, LLC bank term loan FRN Ser. B, 4s, 2019 1,000,000 997,679 Consumer staples (9.2%) Affinion Group, Inc. bank term loan FRN 6 3/4s, 2018 2,880,163 2,888,265 Big Heart Pet Brands bank term loan FRN 3 1/2s, 2020 3,500,000 3,468,283 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 4,772,000 4,728,255 Dave & Buster's, Inc. bank term loan FRN Ser. B, 4 1/4s, 2016 1,356,043 1,356,043 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 988,750 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 3,072,300 3,066,923 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 8,932,500 8,974,885 Hearthside Group Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2021 4,000,000 4,010,000 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,980,000 1,964,443 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,492,500 1,490,634 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 4,713,553 4,716,499 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 5,855,000 5,813,529 Pinnacle Foods Finance, LLC bank term loan FRN Ser. H, 3 1/4s, 2020 1,492,500 1,483,172 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 2,970,000 2,951,438 Post Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 3,000,000 3,023,124 Prestige Brands, Inc. bank term loan FRN Ser. B, 3.79s, 2019 1,265,127 1,264,336 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,493,750 2,492,972 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,938,475 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,020,000 Rite Aid Corp. bank term loan FRN 3 1/2s, 2020 4,962,500 4,953,195 Spectrum Brands Holdings, Inc. bank term loan FRN 3 1/2s, 2019 1,300,607 1,298,364 Spectrum Brands Holdings, Inc. bank term loan FRN 3s, 2017 3,850,000 3,846,535 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 2,473,036 2,471,490 Sun Products Corp. (The) bank term loan FRN Ser. B, 5.51s, 2020 2,933,033 2,819,378 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 3,970,000 3,970,826 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,335,000 1,351,688 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 734,162 734,162 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 402,108 402,108 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 6,735,143 6,760,400 Energy (4.0%) EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 4,143,333 4,130,385 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,960,000 3,050,650 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 4,977,501 4,975,724 FTS International, Inc. bank term loan FRN Ser. B, 5 3/4s, 2021 3,085,000 3,104,281 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 3,490,630 3,499,357 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 826,650 820,450 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 3,600,000 3,578,627 Pacific Drilling SA bank term loan FRN Ser. B, 4 1/2s, 2018 (Luxembourg) 1,980,025 1,980,025 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,775,000 1,730,625 Samson Investment Co. bank term loan FRN 5s, 2018 3,000,000 2,997,321 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,700,000 2,754,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 5,367,100 5,367,100 Entertainment (0.7%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 1,980,000 1,977,509 NEP/NCP Holdco, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 2,485,000 2,482,515 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 3 1/2s, 2018 1,871,800 1,871,020 Financials (5.5%) Alliant Holdings I, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,927,279 2,927,279 Altisource Solutions SARL bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,950,063 4,953,156 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 2,030,000 Delos Finance SARL bank term loan FRN Ser. B, 3 1/2s, 2021 (Luxembourg) 2,500,000 2,497,768 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,990,000 1,994,354 Home Loan Servicing Solutions, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 (Cayman Islands) 1,985,000 1,988,722 HUB International, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2020 5,970,000 5,964,030 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 2,834,130 2,841,216 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 458,705 477,054 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,315,000 2,337,571 Nuveen Investments, Inc. bank term loan FRN 4.151s, 2017 5,375,386 5,382,105 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,465,000 3,477,994 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 1,817,999 1,818,851 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 4,959,950 4,932,050 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,950,150 3,945,212 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,632,441 4,570,195 Gaming and lottery (5.4%) American Casino & Entertainment Properties, LLC bank term loan FRN 11 1/4s, 2020 2,000,000 2,070,000 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 3,960,025 3,974,875 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.4s, 2018 9,292,464 8,659,414 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 675,000 668,129 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,328,750 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 2,912,443 2,906,982 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5.595s, 2019 3,980,000 3,643,042 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 2,045,873 2,093,132 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 876,803 897,057 Marina District Finance Co, Inc. bank term loan FRN Ser. B, 6 3/4s, 2018 997,500 1,010,904 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,740,625 3,732,444 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 2,564,395 2,561,164 ROC Finance, LLC bank term loan FRN 5s, 2019 5,974,987 5,870,425 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,797,710 4,802,459 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,960,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,794,194 3,737,281 Health-care services (4.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,172,188 4,179,143 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 7,167,025 7,205,103 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 4,191,977 4,186,737 HCA, Inc. bank term loan FRN Ser. B4, 2.984s, 2018 3,980,000 3,984,147 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,877,517 4,877,517 IMS Health, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 3,961,826 3,932,112 MPH Acquistion Holdings, LLC bank term loan FRN Ser. B, 4s, 2021 6,558,545 6,528,488 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 2,160,000 2,205,900 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B-DD, 4s, 2018 2,977,500 2,966,334 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,475,000 2,486,343 Homebuilding (0.8%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 345,020 344,157 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 6,932,613 6,923,947 Household furniture and appliances (0.5%) Tempur Sealy International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,442,650 4,416,736 Leisure (0.5%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 2,985,000 2,970,075 Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 2,000,000 1,990,000 Lodging/Tourism (2.3%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,215,000 4,186,549 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 6,134,625 6,174,500 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 6,952,500 6,924,495 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,937,500 4,923,616 Media (1.1%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 7,523,056 7,258,184 TWCC Holding Corp. bank term loan FRN 7s, 2020 3,000,000 2,968,749 Medical technology (2.0%) Catalent Pharma Solutions, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 4,000,000 4,013,124 ConvaTec, Inc. bank term loan FRN Ser. B, 4s, 2016 4,312,364 4,315,059 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 6,899,751 6,898,515 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 3,850,000 3,865,785 Pharmaceuticals (3.4%) Akorn, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 5,000,000 5,008,335 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 8,320,000 8,281,004 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 5,206,613 5,189,692 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 7,400,000 7,319,392 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 2,216,250 2,211,106 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 2,216,250 2,211,106 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 2,206,969 2,202,065 Publishing (0.9%) Supermedia, Inc. bank term loan FRN 11.6s, 2016 1,827,064 1,516,463 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 7,281,750 7,270,376 Retail (5.0%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 5,450,263 5,461,333 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2019 4,980,853 4,978,363 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 2,876,211 2,893,290 J.Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 5,000,000 4,970,000 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,987,437 5,019,387 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,802,952 1,796,191 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 4,898,101 4,882,794 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 10,004,800 9,979,788 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,902,500 2,909,237 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 2,000,000 1,990,000 Talbots, Inc. (The) bank term loan FRN 4 3/4s, 2020 3,000,000 2,977,500 Technology (6.6%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 5,958,542 5,967,230 Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 7,615,000 7,637,213 Avaya, Inc. bank term loan FRN Ser. B3, 4.727s, 2017 1,994,163 1,927,137 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 5,493,641 5,452,439 BMC Software, Inc. bank term loan FRN 5s, 2020 4,987,500 4,996,203 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 7,462,500 7,444,694 Epicor Software Corp. bank term loan FRN Ser. B, 4s, 2018 3,410,261 3,408,130 First Data Corp. bank term loan FRN 4.15s, 2021 1,541,750 1,543,022 First Data Corp. bank term loan FRN 4.15s, 2018 9,490,668 9,504,154 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 1,480,000 1,485,165 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4 1/4s, 2020 5,249,631 5,249,631 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,984,318 1,970,923 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 4,161,859 4,134,362 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,422,289 Textiles (0.4%) Stuart Weitzman Acquistion Co., LLC bank term loan FRN Ser. B, 4 1/2s, 2020 4,000,000 3,975,000 Transportation (1.5%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 2,500,000 2,500,000 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B1, 5s, 2018 3,960,983 3,960,983 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,474,639 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 3,962,500 3,962,500 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 4s, 2017 2,752,226 2,752,226 Utilities and power (2.1%) AES Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 74,874 74,851 Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,382,000 2,335,353 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,795,491 1,769,007 Calpine Corp. bank term loan FRN Ser. B3, 4s, 2019 2,955,000 2,959,619 Dynegy, Inc. bank term loan FRN Ser. B2, 4s, 2020 1,832,308 1,831,980 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,510,819 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.652s, 2017 6,830,362 5,464,289 Total senior loans (cost $837,510,426) CORPORATE BONDS AND NOTES (8.8%) (a) Principal amount Value Basic materials (1.5%) ArcelorMittal SA sr. unsec. unsub. notes 5s, 2017 (France) $2,000,000 $2,115,000 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 1,800,000 1,829,250 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.976s, 2018 (Mexico) 1,500,000 1,597,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,750,000 1,824,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,750,000 1,951,250 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 1,270,000 1,450,975 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,710,000 1,838,250 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 1,100,000 1,234,750 Capital goods (0.1%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,000,000 1,070,000 Communication services (1.4%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,343,160 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,950,000 2,018,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,567,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 2,000,000 2,332,500 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 1,061,250 Numericable Group SA 144A sr. notes 4 7/8s, 2019 (France) 2,500,000 2,543,750 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,430,000 Consumer cyclicals (1.9%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,252,000 1,383,460 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 800,000 806,080 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 1,000,000 1,092,500 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,120,000 1,156,400 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 968,000 1,052,700 L Brands, Inc. sr. unsec. notes 6.9s, 2017 2,000,000 2,270,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 870,013 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 528,356 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,426,350 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 2,000,000 2,247,500 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 2,250,000 2,415,938 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,815,000 2,038,245 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,180,000 Energy (0.9%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.479s, 2019 5,000,000 5,075,000 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,270,000 1,365,250 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,180,000 2,327,150 Financials (1.3%) Ally Financial, Inc. company guaranty sr. unsec. notes 3 1/2s, 2016 1,000,000 1,032,500 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,500,000 1,625,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 3 1/2s, 2017 3,000,000 3,033,750 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 1,500,000 1,533,750 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 600,000 702,000 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 2,000,000 2,255,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,790,000 Health care (0.4%) ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 1,000,000 1,110,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 500,000 545,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 179,000 203,836 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,000,000 2,205,000 Technology (0.2%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,980,000 Transportation (0.2%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,278,000 1,393,020 Utilities and power (0.9%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,750,000 2,051,875 AES Corp./Virginia (The) sr. unsec. FRN notes 3.229s, 2019 3,000,000 3,026,250 El Paso, LLC company guaranty sr. notes 7s, 2017 1,000,000 1,126,246 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 6 7/8s, 2017 1,000,000 1,030,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,711,870 Total corporate bonds and notes (cost $81,960,826) PREFERRED STOCKS (0.2%) (a) Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 86,000 $2,332,320 Total preferred stocks (cost $2,279,000) COMMON STOCKS (—%) (a) Shares Value Harry & David Holdings, Inc. (NON) 257 $34,952 Tribune Co. Class 1C (F) 591,290 147,822 Total common stocks (cost $421,311) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 32,089,206 $32,089,206 Total short-term investments (cost $32,089,206) TOTAL INVESTMENTS Total investments (cost $954,260,769) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $3,612,848) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Canadian Dollar Sell 7/17/14 $472,881 $463,581 $(9,300) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/14 914,347 895,989 (18,358) UBS AG Canadian Dollar Sell 7/17/14 2,296,233 2,253,278 (42,955) Total Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2014 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $950,776,547. (b) The aggregate identified cost on a tax basis is $954,767,006, resulting in gross unrealized appreciation and depreciation of $6,873,918 and $2,793,520, respectively, or net unrealized appreciation of $4,080,398. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $49,886,929 $142,164,385 $159,962,108 $7,418 $32,089,206 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $832,895, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR Grace & Co. $832,895 Totals At the close of the reporting period, the fund maintained liquid assets totaling $71,886 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $70,613 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Consumer staples — 34,952 — Total common stocks — Corporate bonds and notes — 83,798,424 — Preferred stocks 2,332,320 — — Senior loans — 840,444,680 — Short-term investments 32,089,206 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(70,613) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $70,613 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$3,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts# $— $— $— $— Total Assets $— $— $— $— Liabilities: Forward currency contracts# 9,300 18,358 42,955 70,613 Total Liabilities $9,300 $18,358 $42,955 $70,613 Total Financial and Derivative Net Assets $(9,300) $(18,358) $(42,955) $(70,613) Total collateral received (pledged)##† $— $— $— $— Net amount $(9,300) $(18,358) $(42,955) $(70,613) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
